Title: To George Washington from Robert Stewart, 13 October 1763
From: Stewart, Robert
To: Washington, George

 

My Dear Colo.
Philadelphia Ocr 13th 1763

On my return from the Country I happen’d to call at the Post Office to see if there was any Letters for me and to my great surprise found the Inclos’d which I sent upwards of 5 weeks ago by an acquaintance’s Servant (for I have had none of my own these six months) to the Office, the Postmasr’s boy insists it was only deliver’d a few days ago and as the Gentn and his Servant is gone to the West Indies I can make nothing of it—surely such infamous neglect (to call it by no worse name) would not pass with impunity in any other part of the Globe—Since writing the Inclos’d nothing material has occurr’d in this Quarter but what you must be made acquainted with before this can reach you especially as it comes by our Acquaintance Mr Watson who generally finds it difficult to part with his Freinds, will not therefore Trouble you with a dry Detail of Stale News.
I am told by some Officers lately from Head Quarters that the Indian Commotions begin to be look’d upon in a more serious light and that the Great Skygusta has said at his own Table that the publick will soon be satisfied with regard to these Affairs I could on this occasion be almost tempted to borrow a phrase of old Glenn’s but—I have returnd from the Country in order to embark, but I find it is a false alarm for tho’ the Ship is Loaded the Sails bent and to appearance every thing ready for the Sea yet something detains the Super Cargoe that will prevent our Sailing for some days and tho’ I have been so long habituated to disappointments that ought by this Time to have made me quite a Stoick yet I cannot help being anxious for our Departure as I ardently long to see my native Isle from which I have been so long absent tho’ alas! to very little purpose—Basset is gone in the Packet (too expensive a Conveyance for me) and Gordon and I go together—I cannot refrain from intimating the particular pleasure I derive from the warm respectfull manner in which many of your old acquaintances in the Army frequently mention you particularly Gordon who you would think quite extravagant on the pleasing theme—I beg my warmest and most respectfull Complemts to your Lady I

unalterably am with transcendent Regard My dear Sir Your Most Affecte & Most Obliged hble Servt

Robert Stewart


May I beg the favour of you to present my Complemts to Mr Kirkpatrick.


R.S.
